 In theMatter of GLOBE COTTON MILLSandTEXTILE WORKERSORGANIZING COMMITTEECases Nos. C-386 and R-546.-Decided April 6, 1938Cotton Textile Industry-Interference,Restraint,or Coei cion-1JnitAppro-prtate for Collective Bargaining:production employees;no controversy as to-Representatives:no controversy asto-CollectiveBargaining:meaning of;negotiations in good faith;meeting with representatives but with no bona fideintent to reach an agreement;adherence to existing wage scale and workingconditions;counterproposals,failure or refusal to make ; evasive tactics withregard to embodying present policy in agreement-Petition forCertificatton:dismissed because of order to respondent to bargain.Mr. 1V1'arion A. ProwellandMr. Maurice J. Nicoson,for the Board.Lee, Congdon cC Fulch,er,byMr. Lansing B. LeeandMr. WilliamP. Congdon,of Augusta, Ga., for the respondent.Mr. L. B. Furtick,of Augusta, Ga., for the Union.Miss Ann Landy,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn May 25, 1937, Textile Workers Organizing Committee, hereincalled the Union, filed charges, and on October 11, 1937, amendedcharges with the Regional Director for the Tenth Region (Atlanta,Georgia), alleging that Globe Cotton Mills, Augusta, Georgia, hereincalled the respondent, had engaged in and was engaging in unfairlabor practices within the meaning of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On August 12, 1937, the Union filed a petition with the RegionalDirector for the Tenth Region alleging that a question affectingcommerce had arisen concerning the representation of the respond-ent's employees, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.On October 18, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Article III, Sections 3 and 10(c) (2), and Article II, Section 37 (b), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered a con-461 462NATIONAL LABOR RELATIONS BOARDsolidation of these cases and ordered an investigation of representa-tives, authorizing the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On November 9, 1937, the Regional Director for the Tenth Regionissued a complaint and notice of hearing, copies of which were dulyserved upon the respondent and the Union. The complaint alleged insubstance that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the Act, in thatthe respondent had refused to bargain collectively in good faith withthe Union.The respondent filed its answer on November 13, 1937,denying the essential allegations of the complaint.Pursuant to notice, a hearing was held on the consolidated casesin Augusta, Georgia, on November 22, 1937, before William R. Ringer,the Trial Examiner duly designated by the Board.The Board andthe respondent were represented by counsel, and the Union by a rep-resentative.Full opportunity to be heard, to examine and cross-examine witnesses, and to produce evidence bearing upon the issueswas afforded to all parties.We have reviewed the rulings of theTrial Examiner on motions and objections to the admission of evi-dence and find that no prejudicial errors were committed. Therulings are hereby affirmed.On January 24, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the Act. OnFebruary 3, 1938, the respondent filed its Exceptions to the Inter-mediate Report, excepting to certain findings of fact made by theTrial Examiner, and to his conclusions.A brief in support of theexceptions was subsequently filed with the Board by counsel for therespondent.We have fully considered the exceptions-to the Inter-mediate Report and find them without merit.Upon the entire record in both cases, the Board makes thefollowing :FINDINGS OF FACT0I.THE BUSINESS OF THE RESPONDENTThe respondent, Globe Cotton Mills, is a Georgia corporation, withits principal office and place of business in Augusta, Georgia.Therespondent is engaged in the manufacture and production of cottongoods.The number of its employees varies between 125 and 225.Cotton is the principal raw material, approximately 15 per cent ofwhich is derived from outside of the State of Georgia.Approxi-mately 90 per cent of the finished products are shipped and soldoutside the State of Georgia. DECISIONS AND ORDERS463Itwas stipulated that the respondent, during the past 3 years,has done an average annual business of between $400,000 and $500,000,and of this amount approximately 90 per cent is realized in commerceamong the various States of the United States.II.THE ORGANIZATION INVOLVED_TextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization. It admitsto membership all production employees of the respondent exclusiveof supervisory and clerical employees.III.THE UNFAIR LABOR PRACTICESA. The appropriate unitIt was stipulated by the parties that for the purpose of this pro-ceeding, the employees of the respondent, exclusive of supervisorsand clerical employees, composing what is known as the "productionemployees", constitute an appropriate unit for collective bargainingwithin the meaning of Section 9 (b) of the Act.We see no reasonto alter the agreed unit.We find that the production employees of the Company, excludingsupervisory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of'their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.B. Representation by the Union of a majority in the appropriate unitIt was further stipulated by the parties that the Textile WorkersOrganizing Committee was the representative selected by a majorityof the production employees of the respondent for collective bargain-ing purposes, and was so recognized on July 27, 1937, and at alltimes thereafter.We find that on July 27, 1937, the Union had been designated andselected by a majority of the employees in the appropriate unitas their representative for the purposes of collective bargaining, andthat by virtue of Section 9 (a) of the Act, on that date and at alltimes thereafter, the Union has been the exclusive representative ofall employees in the unit for such purposes.C. The refusal to bargainOn May 17, 1937, the Union made its first attempt to enter intonegotiation with the respondent at a meeting between L. B. Furtick,local representative of the Union, and J. C. Fargo, president of the 464NATIONAL LABOR RELATIONS BOARDrespondent.Furtick informed Fargo that a majority of the respond-ent's employees had chosen the Union to represent them for purposesof collective bargaining and offered a written proposal for a contract.Fargo refused to accept or to read the proposal and declared that therespondent did not intend to take part in collective bargaining.Subsequent to the Union's filing charges against the respondent,three conferences were held between representatives of the Unionand the respondent, the transcripts of which have been incorporatedin the record by the stipulation of the parties.The first conference was on July 27, 1937.The employees wererepresented by A. Steve Nance, Southern Director of the Union,L. B. Furtick, and three employees of the respondent.The respond-ent was represented by J. C. Fargo, H. R. Davis, superintendent ofthe mill, A. S. Boyce, and L. B. Lee, attorney.-Nance opened the meeting by setting forth the general operationand aim of the Union. Lee reserved his rights to rebut any pre-sumption that the respondent was subject to the Act.Nance thenpresented the written draft of a tentative proposal, which was readaloud by Lee.The substance of the proposed agreement can besummarized as follows: Introductory clause; seniority in lay-offs andreemployment to be observed; workweek not to exceed 40 hours, con-sisting of 8 hours per day; wages to be increased 15 per cent; partiesto cooperate to secure proper legislation for the benefit of the in-dustry, and children under 16 not to be employed ; the respondentto retain right to free choice in the hiring of employees; disputesto be adjusted by a Plant Committee and by arbitration; the Unionto cooperate with the management if the employees should takeaction contrary to the agreement.A discussion of the respondent's financial condition ensued.Fargoexplained the circumstances which the respondent considered madethe 10-hour day schedule a necessity and added that the 10-hourday represented the employees' choice in preference to a reductionof wages or-the closing down of the mill. Fargo indicated, however,that the hours were to be reduced as soon as goods could be soldfor prices based on an 8-hour daily schedule.Nance agreed thatFargo's statements concerning the respondent's financial conditionwere essentially correct but reiterated the Union's desire to workout the adjustments with the respondent on the basis of collectivenegotiations.The meeting adjourned and the respondent agreed toconsider the proposed contract.On August 3, 1937, a second conference was held by the two com-mittees.Fargo, on his physician's advice, was not present, but hesent a letter which was read by' Lee. In the letter Fargo -discussedeach section of the submitted contract.The substance of his ' com- DECISIONS AND ORDERS465ments may be summarized as follows:The introductory clause dealswith generalities and nothing is to be gained from writing it into acontract;seniority is an established practice of the respondent, andthe employees have expressed no complaint in that respect ; withregard to hours and wages no action can be taken other than as out-lined at the first conference;it is of no interest to either party tocontract with reference to future policies;the respondent does notemploy child labor, and as such employment is prohibited by Statelaw there is no necessity for a contract in the matter;the employeeshave the assurance already that respondent will at all times conferwith them and there is no reason for an additional contract on thissubject; the last section is interpreted as prohibiting the hearing ofgrievances of employees who are not represented by the Union andis therefore found unacceptable.In the discussion which followed each clause was separately treated.Lee and Davies further elaborated on Fargo's written answers. Con-siderable time was spent in debating the seniority provision, Leemaintaining the position that they preferred to handle each caseinvolvingseniority as it arose without an agreement on the subject.On September 28, 1937, the third conference was held with Fargoparticipating.Furtick requested counterproposals from the man-agement without result.He then presented a new proposal for acontract.This second proposed agreement differed from the first inthat it provided for a 25-percent wageincrease, for a closed shopand check-off system.During the discussion,however, after objec-tions by the respondent,Furtick offered to eliminate the newprovisions.WhenLee reiterated the respondent's policy with regardto child labor and seniority,Gay, a Union representative,asked thatthe respondent draft their policy as a basis for an agreement.Lee'sresponse was: "We think it would be a useless and unnecessary thingto enter upon a contract that wouldhave nothingin it but thecompany's policy in regard to child labor and in regard to seniorityrights, and that would be all that would be in that.contract." Fur-tick asked for agreement on the 8-hourday whichalready had beenput in effect by the respondent;he was told that it would be continuedas long as the' respondent was able to do so but that an agreementwas not feasible on the subject.Toward the end of the last meeting the representatives of theUnion asked Fargo and Lee repeatedly to write up their presentpolicy in the matters discussed and submit it as a counterproposal.Respondent's officers were unwilling to do that at any point duringthe negotiations.In the first proposedagreement,the Union requested a reductionin daily hours from'10 to 8. The request was discussed but the 466NATIONAL LABOR RELATIONS BOARDrespondent would make no commitment.During the course of thenegotiations, the respondent did reduce its daily hours from 10 to 8without any reference to the Union's request.Summarizing the facts we find : The respondent recognized theUnion as the chosen representative of its employees for the purposesof collective bargaining ; it was ready and willing at all times to meetthrough its officials with the Union to discuss proposals submittedto it; proposals which would necessitate a change in its present policywere opposed on the ground that the respondent's financial conditiondid not permit them, and that the present arrangement had alwaysbeen the most workable one; proposals which in effect embodied thepresent policy of the respondent were eliminated on the ground thatthe respondent considered it useless to have an agreement concerningthem and, furthermore, in regard to the seniority provision, therespondent maintained a preference for dealing with the individualseniority problems as they arose; the respondent made no counter-proposals at any time during the negotiations.The respondent has taken the position all through the conferencesthat the Union should "let things alone and let then- stay as theyare now."No concessions have been made by its officers and althoughnegotiations were pending the Union was deliberately ignored whenthe respondent decided to reduce daily hours from 10 to 8.Therespondent's president flatly stated that he could see no reason for anagreement with the Union, that a written contract embodying thepresent practices and policies of the Company would be useless.From the foregoing recital of the facts, it is apparent that on May17, 1937, the respondent did not intend under any circumstances tonegotiate or enter into any type of collective agreement with therepresentatives of its employees.Although in subsequent months, therespondent met with the Union representatives, received proposals,accorded such proposals ostensible consideration, and engaged in dis-cussions of them, an analysis of this conduct compels the conclusionthat in fact the respondent did not recede from or alter in any mate-rial particular its position of May 17.Throughout the conferences,the respondent not only systematically rejected each and every Unionproposal, including those which were admittedly unobjectionable, butalso persistently declined to make any counterproposals.Counselfor the respondent argues in his brief that since it expressed its viewsin open conference and since its ideas were not acceptable to the com-mittee, it would have been a vain and foolish thing to submit a formalproposal to the same effect.This argument has a surface plausi-bility but the difficulty with it lies in the fact that while rejecting theUnion's proposals in open discussion the respondent not only did notgive but in fact carefully avoided any affirmative indication of pos- DECISIONS AND ORDEIIS467sible terms upon which it would be willing to agree. It is obviousthat this technique was calculated to and did make any productivenegotiations impossible.Counsel for the respondent further contends that at the thirdconference a contract as to seniority and child labor alone was re-jected by the Union.The conversation alluded to is evidence tothe contrary.,The question before us for decision is clear.Did the respondentfulfill its obligation under-the Act by meeting and discussing pro-posals submitted to it by the representatives of its employees inthe manner hereinabove described? In our opinion it did not.Inplatter of St. Joseph Stock YardsCo.,2 we said :An assertion that collective bargaining constitutes no morethan discussion designed to clarify employer policy and does notinclude negotiations looking toward the adoption of a bindingagreement between employer and employees is contrary to anyrealistic view of labor relations.The development of thoserelations had progressed too far when the Act vas adopted topermit the conclusion that the Congress intended to safeguardonly the barren right of discussion.The term collective bargaining denotes in common usage, as wellas in legal terminology, negotiations looking toward a collectiveagreement. If the employer adheres to a preconceived determinationnot to enter into any agreement with the representatives of his em-ployees, as we have found here, then his meeting and discussing theissues with them, however frequently, does not fulfill his obligationsunder the Act.3The respondent's tactics in readily participating in discussions inwhich its agents carefully avoided any semblance of agreement toproposed terms and offered no suggestions for changes acceptableto them convince us that the respondent only sought to give theappearance of obedience to the Act without ever entering into genu-ine collective bargaining.Accordingly, we find that the respondent at all times since July27, 1937, has refused to bargain collectively with the Textile WorkersOrganizing Committee 'as the exclusive representative of its em-ployees in an appropriate bargaining unit.'Board Exhibit 23, p. 44.Mr Lee. Suppose we add to our sixteen years that we would continue to do as toseniority as we have already done, would you.be willing to sign that?Mr Furtick . With the sixteen year old matter and seniority we will take them astwo clausesWe come on down and agree on these two pacts and take up another.Mr Lee: We have not agreed on thenwhatelse are we goingto agree on?22 N. L.R.B 39.InMattel of S. L Allen & Co, lee,1 N L R B 714- 468NATIONAL LABOR RELATIONS BOARDVI. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the aforesaid activities of the respondent have a close,intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.THE PETITIONIn view of the Board's finding in Sections III and IV above,it is not necessary to consider the petition of the Union for certifi-cation of representatives.Consequently, the petition for, certificationwill be dismissed.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, the Board makesthe following conclusions of law :1.TextileWorkers Organizing Committee is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.All production employees of the respondent, excluding super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the Act.3.The Textile Workers Organizing Committee was on July 27,1937, and at all times thereafter has been, the exclusive representativeof all the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act.4.By refusing and continuing to refuse to bargain collectivelywith the Textile Workers Organizing Committee as the exclusiverepresentative of the employees in the above-stated unit, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (15) of the Act.5.By refusing and continuing to refuse to bargain collectivelywith the TextileWorkers Organizing Committee, as above-stated,and thereby interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the DECISIONS AND ORDERS469Globe Cotton Mills, Augusta, Georgia, and its officers, agents, suc-cessors, and assigns shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for' the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act;(b)From refusing to bargain collectively with Textile WorkersOrganizing Committee, as the exclusive representative of all itsproduction employees, except supervisory and clerical employees.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request bargain collectively with the TextileWorkersOrganizing Committee as the exclusive representative of all its pro-duction employees, except supervisory and clerical employees, withrespect to rates of pay, hours of employment and other conditionsof employment, and, if an understanding is reached on any suchmatters, embody said understanding in an agreement for a definiteterm, to be agreed upon, if requested to do so by the Union;(b)Post immediately notices to its employees in conspicuousplaces within the plant, stating that respondent will cease and desistas aforesaid; and maintain such notices for a period of at least thirty(30) consecutive days from the date of posting;(c)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.The petition for certification of representatives is hereby dismissed.